DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 03/27/2020 and the IDS filed 03/27/2020.

Claims 1-4 are pending and being examined.

Claims 1-4 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to “a first bypass damper, branched from a line connecting the absorption blower fan and the VOC concentrator and connected to a line connecting the VOC concentrator and the concentration measurer, and bypassing the exhaust gas that has passed through the absorption blower fan before the exhaust gas flows into the VOC concentrator”.
Cooper et al. (WO 9530470), Heung Seok et al. (KR 10171717535 B1), and Korea Energy Research (KR 20150123352 A) are considered to be the closest prior art.
Cooper teaches an absorption blower fan (24 of Fig. 1), a VOC concentrator (21 of Fig. 1), a flow regulating blower fan (41 of Fig. 1), a concentration measurer (53 of Fig. 1), a catalyst combustor (14 of Fig. 1), a controller (51 of Fig. 1) (Cooper, Fig. 1).
Heung Seok teaches a treatment system for volatile organic compounds comprising a flow regulating blower fan (111), a VOC concentrator (114), and a catalyst combustor (140) (Heung Seok, abstract and pages 3-4 of English translation).
Korea Energy Research teaches a device for treating a volatile organic compound comprising a VOC concentrator (10), a flow regulating blower fan ((21), and a catalyst combustor (30) (Korea Energy Research, abstract, [0032]-[0053]).
Cooper, Heung Seok, Korea Energy Research, alone or combined, do not teach nor render obvious a concentration catalyst combustion system comprising a first bypass damper, branched from a line connecting the absorption blower fan and the VOC concentrator and connected to a line connecting the VOC concentrator and the concentration measurer, and bypassing the exhaust gas that has passed through the absorption blower fan before the exhaust gas flows into the VOC concentrator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734